Citation Nr: 1438168	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-38 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to in-service herbicide exposure.  

2.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected diabetes mellitus and coronary artery disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2014, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the Veteran's appeal originally included a claim for service connection for coronary artery disease and diabetes mellitus.  However, in May 2013 and April 2014 rating decisions, the RO granted service connection for coronary artery disease and diabetes mellitus.  The Board finds that the grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial ratings or effective dates.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As such, no further consideration is necessary.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.  

The Board further notes that Veteran and his representative raised the issue of entitlement to service connection for peripheral neuropathy at his July 2014 hearing.  The RO has not yet adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's most recent VA treatment records refer to ongoing care through his private physician Dr. O.V. (initials used to protect privacy).  For example, in April 2013 and April 2014, the Veteran was noted to be on oxygen therapy as part of the treatment provided by Dr. O.V. for chronic obstructive pulmonary disease (COPD).  He also testified at the July 2014 hearing, while discussing his peripheral vascular disease, that he sees his doctor every three months.  The RO obtained treatment records from Dr. O.V. in October 2010; based on this evidence, it appears that there are more recent records that may be relevant to the claims.

Moreover, the Veteran has not been afforded a VA examination to determine the nature and etiology of his COPD.  He has asserted that his exposure to herbicides and jet fuel fumes caused his COPD rather than smoking.  The Veteran's representative also argued at the July 2014 hearing that there is research from the National Institutes of Health (NIH) suggesting a higher incidence of COPD among people exposed to herbicides than the general population.  However, there is no opinion of record addressing the etiology of the Veteran's COPD.

The Board notes that the Veteran was provided a VA examination in February 2014 in connection with his claim for service connection for peripheral vascular disease.  The examiner indicated in a March 2014 addendum that any in-service frostbite was an unlikely cause of peripheral vascular disease, and is so doing, he referred to an article from the Mayo Clinic on the frequent causes of that disorder.  However, this article cited the effects of atherosclerosis on the arteries throughout the body as a common cause of peripheral vascular disease, which raises the possibility that the Veteran's disorder could be secondary to his service-connected coronary artery disease.  

Finally, the same VA examiner stated that the Veteran's diabetes mellitus could not have caused his peripheral vascular disease because he was diagnosed with peripheral vascular disease seven years prior to his diagnosis of diabetes mellitus.  However, the oldest treatment records indicate that Dr. O.V. has treated both disorders since at least November 2006.  That November 2006 statement did not provide the dates of initial diagnosis for either condition.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for peripheral vascular disease and chronic obstructive pulmonary disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from Dr. O.V. for treatment since October 2010.  

The AOJ should also secure any outstanding, relevant VA medical records including records from the South Texas Healthcare System for treatment dated since April 2014.  

3.  After completing the foregoing development, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any current respiratory disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, lay assertions, and the NIH research referenced by the Veteran's representative at the July 2014 hearing (suggesting a higher incidence of COPD among people exposed to herbicides than the general population).  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's current COPD is related to his military service, to include exposure to jet fuel fumes and herbicides (notwithstanding the fact that it may not be a presumed association).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current peripheral vascular disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's peripheral vascular disease is causally or etiologically related to his military service.  

The examiner should also state whether it is at least as likely as not that the Veteran's peripheral vascular disease is either caused by or permanently aggravated by his service-connected diabetes mellitus and coronary artery disease.  In so doing, the examiner should consider the Mayo Clinic article cited in the March 2014 VA Addendum Opinion and the private medical records showing treatment for peripheral vascular disease, diabetes mellitus, and cardiomyopathy dating back to November 2006.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.


6.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

